 

Case 2:20-cv-07732-JFW-JC Document 73 Filed 06/11/21 Page1of1i Page ID #:518

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MyChannel, Inc. CASE NUMBER

2:20-cv-07732-JFW-JC
PLAINTIFF(S)

 

Vv.

Kanye Omari West & Yeezy Apparel LLC APPLICATION FOR REFUND OF FEES;

ORDER THEREON

 

DEFENDANT(S)

Please complete all fields in Section I. If you are requesting a refund of fees paid online using pay.gov, also complete
Section II. Then electronically file the completed form using the Application for Refund of Fees event in CM/ECF.

SECTION I

Name of Applicant: Kanye Omari West and Yeezy Apparel LLC
Amount Paid: $ 31

Requested Refund Amount: $ 21

Reason for refund request:

[x] Duplicate payment submitted

 

[_] Fee paid even though none was required

 

[_] Overpayment of a required filing fee

 

Document Title and Docket #: Audio Recording Order, Dkt. 68

 

[_] Pro hac vice application denied (order attached)
[_] Other:

 

 

Transaction Date: June 10, 2021

 

Receipt Number:
(If paid by cash/check only)

 

 

 

 

 

SECTION II (Complete only if you are requesting a refund of fees paid online using pay.gov. This information can be found in the
pay.gov screen receipt or confirmation email.)

Account Holder Name:

 

Pay.gov Tracking ID:

 

Agency Tracking ID:

 

 

PLEASE BE ADVISED THAT THE POLICY OF THE JUDICIAL CONFERENCE OF THE UNITED STATES GENERALLY
PROHIBITS THE REFUND OF FILING FEES IN ALL BUT LIMITED CIRCUMSTANCES.
(GUIDE TO JUDICIARY POLICY, VOL. 4, CHAP. 6, § 650.)

 

 

 

For Court Use Only
Fiscal Department
[_] Refund issued. IT IS ORDERED that the application for refund
[_] Application for refund denied: offees is:
[_] Application seeks refund of fee that was not paid. [.] GRANTED [] DENIED

[_] Previous court order indicates fee is not to be refunded.

[_] Application referred to U.S. District/Magistrate Judge for ruling.

 

 

United States District/Magistrate Judge
Notes:

 

 

 

 

 

G-124 (11/17) APPLICATION FOR REFUND OF FEES; ORDER THEREON

 
